Case: 14-60483      Document: 00513253883         Page: 1    Date Filed: 10/30/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 14-60483
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                        October 30, 2015
                                                                            Lyle W. Cayce
JULIO CESAR MEDINA-GARCIA,                                                       Clerk


                                                 Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A087 015 391


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Julio Medina-Garcia, a native and citizen of Mexico, petitions for review
of the order of the Board of Immigration Appeals (BIA) denying his application
for cancellation of removal pursuant to 8 U.S.C. § 1229b. He argues that the
BIA made errors of fact and law in upholding the immigration judge’s finding
that he had not demonstrated: (1) good moral character or (2) that his
deportation would result in an exceptional and extremely unusual hardship to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60483    Document: 00513253883       Page: 2   Date Filed: 10/30/2015


                                  No. 14-60483

a qualifying relative. Medina-Garcia also argues that the BIA erred in not
concluding that the immigration judge should have addressed the issue of post-
conclusion voluntary departure.
      We generally review only the BIA’s decision except to the extent that the
immigration judge’s decision influences the BIA. Zhu v. Gonzales, 493 F.3d
588, 593 (5th Cir. 2007). We lack jurisdiction to review the discretionary denial
of Medina-Garcia’s     request for cancellation of removal.             8 U.S.C.
§ 1252(a)(2)(B)(i); Sung v. Keisler, 505 F.3d 372, 377 (5th Cir. 2007); Omagah
v. Ashcroft, 288 F.3d 254, 259 & n.7 (5th Cir. 2002).
      Although we are not precluded from reviewing claims raising
constitutional or purely legal questions, see § 1252(a)(2)(D), Medina-Garcia
does not raise any such issues. His assertion that the BIA committed errors of
law is an attempt to disguise his true claim that, in the exercise of its
discretion, the BIA did not give significant weight to the evidence and
testimony presented about his good moral character or the potential hardships
his deportation would impose on his father. This argument does not rise to the
level of a colorable constitutional claim or question of law. See Hadwani v.
Gonzales, 445 F.3d 798, 800-01 (5th Cir. 2006).
      Regarding the issue of post-conclusion voluntary departure, Medina-
Garcia argues that his written request in two pretrial statements was
sufficient to establish his intent to seek such relief. As the BIA concluded,
however, the record reveals that, during the immigration hearings, Medina-
Garcia repeatedly informed the judge that he was seeking cancellation of
removal and was not seeking any alternative relief. Accordingly, the BIA did
not err when it determined that Medina-Garcia had chosen not to pursue post-
conclusion voluntary departure and that the immigration judge had not denied
him the opportunity to do so. See Zhu, 493 F.3d at 594. To the extent that



                                       2
    Case: 14-60483   Document: 00513253883     Page: 3   Date Filed: 10/30/2015


                                No. 14-60483

Medina-Garcia argues that he was entitled to post-conclusion voluntary
departure, this court lacks jurisdiction to review the discretionary denial of
such relief. See 8 U.S.C. § 1229c(f); Eyoum v. I.N.S., 125 F.3d 889, 891 (5th
Cir. 1997).
      Accordingly, Medina-Garcia’s petition for review is DISMISSED IN
PART FOR LACK OF JURISDICTION and DENIED IN PART.




                                      3